internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------------ ------------------------- --------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b02 plr-121507-16 date date legend fund state date date date date date advisor accountant dear --------------- ------------------------------------------------------------------------------------------ ------------------------ -------------- --------------------------- --------------------------- --------------------------- -------------------------- -------------------- -------------------------------------------------------------- ----------------------- this is in reply to a letter dated date and supplemental correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for fund to make an election under sec_853 of the internal_revenue_code the code facts fund is a state statutory trust registered as an open-end diversified management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the act fund elected to be taxed as a regulated_investment_company ric pursuant to sec_851 effective for its initial taxable_year ended date and has operated in a manner intended to qualify as a ric ever since plr-121507-16 fund intended to make an election under sec_853 to have its shareholders treated as if they had paid their proportionate share of certain foreign taxes paid_by fund for the taxable_year ended date fund made the election under sec_853 for the taxable_year ended date the prior taxable_year additionally fund represents that it provided notice to its shareholders of the election in the annual report for the year ended date which was provided to shareholders within days of year end for the taxable_year ended date fund intended to file a form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns form to extend the due_date of its form 1120-ric u s income_tax return for regulated_investment_companies form 1120-ric as discussed below the form_7004 was not filed therefore the election was due_date the due_date without extensions of the form 1120-ric for the taxable_year ended date fund engaged advisor as its investment_advisor and tax matters administrator advisor engaged accountant to prepare both the form 1120-ric and form_7004 accountant generally prepares the form_7004 and mails it to the internal_revenue_service the service via certified mail prior to the due_date for filing the return accountant timely drafted the form_7004 and notified fund that it had been filed however on date when accountant attempted to match the sender receipt with a return receipt so that it could enter the certified mail receipts in the client electronic file accountant discovered that fund’s form_7004 had not been mailed accountant immediately notified the client that fund’s return for the taxable_year ended date had not been extended the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service fund does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code fund did not choose not to make the election after being informed in all material respects of the required election and related tax consequences fund is not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election more advantageous to fund now than it would have been had the election been timely made plr-121507-16 granting an extension of time to make the election will result in the same aggregate tax_liability with respect to all affected taxpayers as would have resulted had the election been timely made all taxable years affected by the election are open under the statute_of_limitations in addition affidavits on behalf of fund have been provided as required by sec_301_9100-3 and of the procedure and administration regulations law and analysis sec_853 of the code provides that if more than percent of the value-as defined in sec_851 -of a ric’s total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and the ric meets the requirements of sec_852 for the taxable_year the ric may elect to have its shareholders treated as if they had paid their proportionate share of certain foreign taxes paid_by the ric during the taxable_year under sec_1_853-4 of the income_tax regulations to make an election under sec_853 for a taxable_year a ric must file a statement of election as part of its federal_income_tax return for the taxable_year sec_1_853-4 provides that this election must be made no later than the time prescribed for filing the return including extensions and is irrevocable with respect to the dividend or portion thereof and the foreign taxes paid with respect thereto to which the election applies sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-121507-16 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that fund has shown good cause for granting a reasonable extension of time to make the election under sec_853 accordingly fund ha sec_90 calendar days from the date of this letter to make the intended election this ruling is limited to the timeliness of the filing of the election in sec_853 of the code this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether fund otherwise qualifies as a ric under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of fund is not lower in the aggregate for all years to which the election applies than such tax_liability would plr-121507-16 have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transactions described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson__________________ andrea m hoffenson branch chief branch office of associate chief_counsel financial institutions and products
